DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention II in the reply filed on 01/19/2022 is acknowledged.  The traversal is on the ground that there would be no serious search and/or examination burden if restriction were not required.  This is not found persuasive because the large difference in scope covered by the two inventions means that a full search for each invention would require substantial and burdensome search and consideration of prior art fields and devices which would not be likely to be applicable to the other Invention.  For example, full search of Invention I (the clamping mechanism) would require search and consideration of clamping devices which would be wholly incompatible with features of Invention II (and as a result would not be required search for Invention II, such as clamping devices which are integrated into devices, structures, vehicles, or furniture in such a way that precludes combination or modification to allow the device to be affixed to a hot shoe of an image photographing apparatus. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or 01/19/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 15: The claim is indefinite for two reasons:
Firstly, as claimed, it is unclear whether or not the handle of the image photographing apparatus (and thus the image photographing apparatus itself) are included in the scope of the claim.  This is because the final limitation of the claim requires that “the handle connection base is fixed to a handle of an image photographing apparatus”.  Changing the claim to read that the handle connection base is “configured to be” or “capable of being” fixed to such a handle would make it clear that the claim does not include the handle itself. 
Secondly the claim appears to contradict the limitations of claim 13, upon which it depends.  In claim 13 the cold shoe fixing piece is configured to connect with a quick 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Slater (US PGPub 2016/0062217 A1) in view of Matsumoto et al (US PGPub 2015/0062418 A1) 
With regard to claim 13: Slater discloses a clamping device for mounting a mobile terminal device T (disclosed as either a tablet or smart phone per ¶0039) to a hot shoe HS of an image photographing apparatus C, comprising: a quick release structure comprising a cold shoe fixing assembly 14 which is capable of selectively quickly locking the cold shoe fixing piece to the hot shoe or quickly unlocking the cold shoe fixing piece from the hot shoe (see ¶0033 and ¶0046 disclosing connection and locking action between the cold shoe fixing piece and the hot shoe of the camera); and a clamping assembly 37 fixed to the cold shoe fixing piece (via a series of adjustable arms and head 18, 22, and 32) to selectively clamp or release a mobile terminal device (see ¶0039, the “universal tablet device holder” is disclosed as having adjustable arms which retain tablet devices).
Slater does not go into detail regarding the exact structure of the cold shoe fixing assembly and thus does not teach that the cold shoe fixing assembly includes a distinct cold shoe fixing piece connected to a quick release interface of the hot shot and a first locking structure which allows for the selective locking of the cold shoe fixing piece to the hot shoe.
Quick release accessory shoe locking arrangements are however well known in the art of photography, used to securely attach devices to camera shoes while still allowing those devices to be readily attached or removed by the photographer.  Matsumoto teaches such a configuration, used to securely attach a cold shoe support 51a) which is inserted into the camera shoe and a locking structure (clamp ring 52 and threaded portion 51b) which selectively locks the cold shoe fixing piece to the hot shoe (by being screwed down to clamp the bent sections of the shoe, see ¶0046), or quickly unlocks the cold shoe fixing piece (by being unscrewed to release the bent sections of the shoe, see ¶0052).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the cold shoe fixing assembly of Slater to have the structure of Matsumoto in order to allow the assembly to be easily and securely clamped onto the shoe of the camera while also allowing the assembly to be readily removed by the photographer.
With regard to claim 14: In the combination as applied to claim 13 the first locking structure comprises a stud configured to fix the clamping assembly on the cold shoe fixing piece (the threaded section 51b which connects the plate portion 51a to the body supported by the clamping structure) and a locking nut 52 which is mounted on the stud.  This configuration is best seen in the cross section shown in Figure 6 of Matsumoto.
With regard to claim 20: Slater discloses that the clamping device is used as part of a photographing apparatus, with the camera having a hot shoe upon which the clamping device is attached (shown in Figure 9).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Slater and Matsumoto in view of Konseen (“Multi-Function E-Type Flash Hot Shoe Heavy Duty Clip .
With regard to claim 15: Slater does not disclose that the clamping device further comprises a quick release seat and a handle connection base, wherein the quick release seat is rotatably connected to the handle connection base, the quick release seat is in quick release connection with the cold shoe fixing piece, and the handle connection base is capable of being fixed to a handle of an image photographing apparatus. 
Konseen teaches a supporting apparatus for devices which connect to the hot shoe of a camera, which comprises a quick release seat and a connection base.  The quick release seat is the portion of the apparatus into which the shoe connection portion of the attached device is inserted, shown in the product images as having a quick-release structure using a pair of grooves and a knurled knob (see second and seventh product images, provided below for ease of reference).  The connection base is the clamp portion.  Konseen includes a rotational connection between the two elements (a ball joint), and teaches that the combination of clamp, ball joint, and quick release allows for flexibility when mounting devices.  The seventh product image shows a device with a shoe interface (a flash device) attached to a camera handle structure (a tripod).

    PNG
    media_image1.png
    668
    899
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1100
    1100
    media_image2.png
    Greyscale

A person having ordinary skill in the art at the time of filing would have found it obvious to have attached the clamping device of the combination of Slater and .

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Slater and Matsumoto in view of Blalock et al (US Patent 9,695,977 B2).
With regard to claim 16: Slater does not go into detail regarding the clamping assembly, and thus does not teach that the clamping assembly comprises a clamping mechanism which includes first and second clamping parts disposed opposite each other to enclose an accommodating space for the mobile device and a manual operation part which is positioned outside of the accommodating space and which is configured to drive the first clamping part and the second clamping part to move between a clamping  position and a releasing portion, as claimed.
Blalock teaches a clamping assembly for attaching a mobile device onto the hotshoe of a photographic apparatus (see Figures 18-25 showing attachment to a hot shoe using an intermediate quick release structure).  In Blalock the clamping mechanism includes a first clamping part and a second clamping part (first V-shaped extension 100 and second jaw V-shaped extension 102) disposed opposite to each other and which define an accommodating space between them into which a mobile device is inserted (best shown in Figures 7 and 13), and a manual operation part 8 which is disposed outside of the accommodating space (the screw assembly 8 is positioned entirely behind the accommodating space and does not extend into the 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have used the clamping assembly of Blalock as the clamping assembly in the clamping device of Slater because the clamping assembly of Blalock allows for the use of mobile terminal devices across a broad range of sizes.
With regard to claims 17-18: Slater discloses that the clamping mechanism is made to be rotatable relative to the cold shoe fixing piece in order to allow the device to be selectively rotated to a horizontal position (also called landscape orientation) and a vertical position (also called portrait orientation).  See ¶0012 and ¶0037.
With regard to claim 19: The clamping assembly of Slater is disclosed as including a support mechanism which is fixed to the cold shoe fixing piece with the clamping mechanism being configured to be rotatably connected to the support mechanism (the base arm of base 12, which is connected to the other arms of the clamping assembly via pivoted joints 20, 30, 24, and 40).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Balmer (US Patent 10,644,740 B2) discloses a device for attachment of a mobile device to a camera hotshoe-style connection (see Figure 12).  Johnson (US Patent 8,398,315 B2) discloses a quick release structure for cold shoe connections.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/           Examiner, Art Unit 2852